DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 7, 9-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2015/0035640 – previously cited).
Considering claims 1, 9-12, and 19-20, Wang teaches a multi-layer coil and multi-layer coil device (Paragraph 2) used in circuits (Paragraph 4).  Figure 3 (reproduced below) depicts substrate (30) with multilayer coils (32) on first and second surfaces thereof (Paragraph 18).  The substrate comprises aluminum oxide (i.e. a dielectric), etc. (Paragraph 20).  The coils (32) comprise traces (Figure 2) and are formed from a seed layer then successively electroplated to form the multi-layer structure (Paragraph 21) to form coil layers with high aspect ratios (Paragraph 23-24) (i.e. traces formed from a seed layer and having a metal crown thereon formed by a crown plating process).  Figure 6 depicts where the metal layers are subjected to an etching process (Paragraph 32).  In view of the teachings of Wang, top or bottom set of coil layers is considered the instantly claimed conductive substrate formed to include at 

    PNG
    media_image1.png
    252
    416
    media_image1.png
    Greyscale

While not teaching a singular example of the instantly claimed device, this would have been obvious to one of ordinary skill in the art as this is considered a conventionally know configuration of materials and layers known to form multi-layer coil devices and one would have had a reasonable expectation of success.  The teachings of Wang are considered to render obvious the instantly claimed conductive substrate as this phrase does not recite any particular structure beyond including first and second sets of traces as recited when using the broadest reasonable interpretation.  See MPEP 2111.01.  Further, the conductive coil structure disclosed by Wang is substantially identical to that which applicant discloses in Paragraphs 101, 103, 104 and Figure 33 of the originally filed specification and is therefore considered to meet the instant limitation.
Considering claims 2-3
Considering claims 4 and 13, Wang teaches where via hole (37) is formed in the substrate (30) to electrically connect the coils (Paragraphs 27 and 29).
Considering claim 7, Wang teaches the inclusion of electrode (36) (i.e. a terminal pad) electrically connected to the coils (Paragraph 36).
Considering claims 14-16, Figure 3 of Wang above depicts first and second substrates each with top and bottom coils (i.e. first and second structures forming a first coil and third and fourth structures forming a second coil).

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2013/0222101 – previously cited) in view of Wang et al. (US 2015/0035640 – previously cited).
Considering claims 1, 5, 12 and 14, Ito teaches a coil component and its manufacturing suitable for use in a power supply inductor (Paragraph 1).  Figure 3 (reproduced below) depicts insulating substrate (11) (i.e. a dielectric substrate) with first and second spiral conductors, (12) and (13), respectively, on either side (Paragraphs 74-75).  The height of the conductors is taught to be 120 µm and the width 70 µm (Paragraph 79) and are formed by plating (Paragraph 76) (i.e. a high-aspect ratio electroplated structure structure).   The coil is taught to be an inductive coupling coil (Paragraph 138).  However, Ito does not teach the claimed traces with seed and metal crown portions.

    PNG
    media_image2.png
    269
    493
    media_image2.png
    Greyscale

In a related field of endeavor, Wang teaches a multi-layer coil and multi-layer coil device (Paragraph 2) used in circuits (Paragraph 4).  Figure 3 (reproduced above) depicts substrate (30) with multilayer coils (32) on first and second surfaces thereof (Paragraph 18).  The substrate comprises aluminum oxide (i.e. a dielectric), etc. (Paragraph 20).  The coils (32) comprise traces (Figure 2) and are formed from a seed layer then successively electroplated to form the multi-layer structure (Paragraph 21) to form coil layers with high aspect ratios (Paragraph 23-24) (i.e. traces formed from a seed layer and having a metal crown thereon formed by a crown plating process).  Figure 6 depicts where the metal layers are subjected to an etching process (Paragraph 32).  The plated multilayer coils are taught to allow for easier miniaturization of the devices, increase the area of the cross section of the pillar, reduce direct current resistance, and to increase the saturation current (Paragraph 33).
As both Ito and Wang teach coil components used in electronics, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Ito with the multi-layer plated coils taught by Wang as this is known to allow for easier miniaturization of the devices, increase the area of the cross 
In view of the teachings of modified Ito, the top or bottom set of coil layers (32) is considered the instantly claimed conductive substrate formed to include at least a first set of traces, the insulating substrate is considered the instantly claimed dielectric layer, and the opposing coil layer (32) is considered the instantly claimed second set of traces where both coil layers have metal crown portions.  The teachings of modified Ito are considered to render obvious the instantly claimed conductive substrate as this phrase does not recite any particular structure beyond including first and second sets of traces as recited when using the broadest reasonable interpretation.  See MPEP 2111.01.  Further, the conductive coil structure disclosed by modified Ito is substantially identical to that which applicant discloses in Paragraphs 101, 103, 104 and Figure 33 of the originally filed specification and is therefore considered to meet the instant limitation.
Considering claims 2-3, Ito teaches where spiral conductors (12) and (13) are coated with insulating resin layers (14a) and (14b) (Paragraph 75) (i.e. 2nd and 3rd dielectric layers).
Considering claims 4 and 13, Ito teaches where a conductive through hole connects the first and second spiral conductors (Paragraph 78).
Considering claim 6
Considering claim 7, Ito teaches where the coil conductors are coupled to terminal electrodes (i.e. a terminal pad) (Paragraph 75).
Considering claims 9-11, Ito teaches where the spiral conductors may be formed by a further electroplating process to increase the width and thickness (Paragraph 140; Figure 20) (i.e. a crown plating process) as well as etching the base layer (Paragraph 151) (i.e. etching a substrate).  Wang teaches where the traces are formed from a seed layer then successively electroplated to form the multi-layer structure (Paragraph 21) to form coil layers with high aspect ratios (Paragraph 23-24) (i.e. traces formed from a seed layer and having a metal crown thereon formed by a crown plating process) as well as etching of metal layers (Paragraph 32).  Further, “formed using” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the device.  See MPEP 2113.
Considering claims 15-18, in Figure 18 (reproduced below), Ito teaches where spiral electrodes are formed on either side of insulating substrates (2a) and (2b) and where external electrode (31a) formed by electroplating electrically connects first coil section (30a) and (30a) is electrically connected to second coil section (30b-1) by via (32a) and (30b-1) contacts third coil section (30c-1) which is connected to fourth coil section (30d) by via (32b) which is electrically connected by external electrode (31d) (Figures 17-18; Paragraphs 129, 132, and 133).  This is considered to teach 1st – 6th sets of electroplated high-aspect ratio structures and 1st – 4th coil sections which renders obvious the instant claims due to the open nature of the transitional phrase “comprising”.  See MPEP 2111.03.

    PNG
    media_image3.png
    357
    542
    media_image3.png
    Greyscale

Considering claims 19-20, Ito teaches where the spiral conductors may be formed by a further electroplating process to increase the width and thickness (Paragraph 140; Figure 20) (i.e. a crown plating process) as well as etching the base layer (Paragraph 151) (i.e. etching a substrate).  Wang teaches where the traces are formed from a seed layer then successively electroplated to form the multi-layer structure (Paragraph 21) to form coil layers with high aspect ratios (Paragraph 23-24) (i.e. traces formed from a seed layer and having a metal crown thereon formed by a crown plating process) as well as etching of metal layers (Paragraph 32).  Further, “formed using” is considered a product-by-process limitation and is not considered to render a patentable distinction over the prior art absent a showing as to how the claimed process affects the final structure of the device.  See MPEP 2113.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (US 2013/0222101 – previously cited) in view of Wang et al. (US 2015/0035640 – previously cited) as applied to claim 7 above further in view of Wi et al. (US 2014/0043129).
Considering claim 8, the teachings of Ito and Wang as applied to claim 7 are outlined above.  Ito teaches a coil member for a power supply inductor with a terminal electrode.  However, neither Ito nor Wang teach the claimed nickel terminal with a gold layer.
In a related field of endeavor, Wi teaches an inductor element having an internal coil shape electrode and external terminals formed on a part of the electrode body (abstract).  The external terminal is taught to be formed by electroplating (Paragraph 18-23) where metals of Ni, Ag, etc. are taught (Paragraphs 37 and 53) and a further coating of a nickel/gold layer is taught to prevent oxidation, improve solderability, and allow for high conductivity (Paragraph 59).
As both Ito and Wi teach inductor members with external electrodes, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Ito with the Ni and Ni/Au layering for the electrode as taught by Wi as this is known to prevent oxidation, improve solderability, and allow for high conductivity of the electrode and one would have had a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 27 July 2021 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that Wang does not teach a conductive substrate (remarks p.8, 1st full paragraph).  This is not persuasive as outlined above the instantly claimed conductive substrate does not recite any particular structure beyond including first and second sets of traces as recited when using the broadest reasonable interpretation and the top or bottom set of coil layers disclosed by Wang is considered the instantly claimed conductive substrate formed to include at least a first set of traces, the dielectric material of Wang is considered the instantly claimed dielectric layer, and the opposing coil layer is considered the instantly claimed second set of traces where both coil layers have metal crown portions..  See MPEP 2111.01.  
Applicant argues that Wang does not teach “the implied structure” of a product-by-process claim and therefore Wang does not teach the claimed conductive substrate with at least a first set of traces.  This is not persuasive as outlined above, the first or second traces of Wang may be considered “a conductive substrate” as no particular structure is claimed using the broadest reasonable interpretation.  See MPEP 2111.01.  Second, no particular parameters or process steps are recited in the instant claims other than a generic “electroplated structure” and therefore applicant’s arguments are not commensurate in scope with the instant claims.  See MPEP 2145 (VI).  Absent particular process steps or an objective showing indicating how the claimed structure differs over that which is disclosed by Wang, this prior rejection is maintained.
Applicant argues that as Wang does not teach a singular embodiment of the instant invention that the claims are patentable over Wang (remarks p. 8 last paragraph – p.9, 2nd paragraph).  This is not persuasive as outlined above Wang teaches each and every claimed element of the instant claim and the combination of the disclosed features is an obvious combination.  
Applicant argues that the combination of Ito and Wang does not render obvious the instant claims as Wang does not teach the claimed device (remarks p.9, last paragraph) and Ito does not teach the claimed elements, but only teaches an insulating resin layer with spiral conductors on either side and that the spiral conductors are formed by plating, not sputtering, or a base layer prior to plating (remarks p.10, 1st full paragraph).  This is not persuasive as applicant is reminded that one cannot show non-obviousness by attacking references individually when the rejection is made in combination.  See MPEP 2145 (IV).  Ito teaches a substrate with first and second spiral conductors on either side optionally formed by plating (Paragraphs 74-75 and 76).  Wang teaches coil layers having a seed layer and successive electroplating and where this allows for easier miniaturization, etc. (Paragraphs 21, 23-24, and 32) and therefore one would seek to combine the teachings of Ito and Wang.  Further, as outlined above, the layering structure disclosed by Wang renders obvious the instant structure due to the generic recitation of conductive materials.
It is noted that applicant may overcome the teachings of Ito and Wang by amending the instant claims to recite structural features and/or materials of the substrate beyond the teachings of these references.  For instance, applicant discloses 
Applicant’s arguments regarding the 35 USC 103 rejections in view of Ito, Wang, and Wi are noted (remarks p.11), but are directed to arguments as outlined above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784